        Case 3:19-cv-12428-RHC-EAS ECF No. 25 filed 07/01/20                                  PageID.609            Page 1 of 1
�AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                          Eastern                            District of                               Michigan

                ZMCC Properties, LLC                                    CONSENT ORDER GRANTING
                                   Plaintiff (s),                       SUBSTITUTION OF ATTORNEY
                        V.
            PrimeOne Insurance Company                                  CASE NUMBER: 2:19-cv-12428-RHC-EAS
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court, _Defendant                                        substitutes
                                                                                              (Party (s) Name)

David J. Berkal, The Berka! Law Firm, PLLC                             , State Bar No. P39098                    as counsel of record in
                            (Name of New Attorney)

place of      David J. Berka!, Curley & Berka!, P.C.
                                                          (Name of Attorney (s) Withdrawing
                                                                    Appearance)



Contact information for new counsel is as follows:
         Firm Name:                   David J. Berkal, The Berkal Law Firm, PLLC
         Address:                    15635 W. 12 Mile Rd., Suite 200, Southfield, Ml 48076
         Telephone:                   (248) 552-1900




I consent to the above substitution.
Date:          6/25/20

I consent to being substituted.
Date:         6/25/20

I consent to the above substitution.
Date:         6/25/20



The substitution of attorney is hereby approved and so ORDERED.


Date:         July 1, 2020                                                   s/Robert H. Cleland
                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
